DETAILED ACTION
This office action is in response to amendment filed on 2/24/2022.
Claims 1, 4, 5, 9, 12, 13, 17 and 25 are amended.
Claims 1 – 30 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 9, 11, 14, 15, 17, 19, 22, 23, 25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duvvuru et al (US 20090041159, hereinafter Duvvuru), in view of Ananthakrishnan et al (US 20150095620, hereinafter Ananthakrishnan).

As per claim 1, Duvvuru discloses: A method for cooperative dynamic clock and voltage scaling ("DCVS") between a first processor system and a second processor system, comprising: 

(Duvvuru [0110]: “A stream of data representative of a digitized version of a wireless communication signal may be received at a device. The hardware engines processing the stream of data may be monitored. There may be an identification (e.g., a generated signal) when a burst of data within the stream is complete at certain monitored hardware engines, while the processing for the burst continues at other engines. Power may be withheld to the identified engines (e.g., by not applying clock signals or by powering off such engines) in response to the identification, while power continues to be provided to the continued processing of the burst”.)
providing, by the first processor system, first processor output data to the second processor system over a communication link between the first processor system and the second processor system; (Duvvuru [0081]: “The control unit 1160 may identify, or receive an identification of, the particular standard (e.g., ISDB-T, DMB, or DVB-H) that was used to transmit the received signals. The control unit 1160 may, then, control a switch 1140 to direct the stream of data from the first set of hardware engine(s) 1105 to a data path 1130-a or 1130-b directed at the applicable hardware resources 1135-a or 1135-b of the second set of hardware engine(s) 1110 configured to process the identified standard”.)
providing, by the first processor system, an indication based on the detected amount of change in the first processor workload to the second processor clock frequency in response to the indication. (Duvvuru [0111]: “consider an example when power is withheld to each of a number of hardware engines. The stream of data may be monitored to determine when a next burst will be available for processing at each of the hardware engines. A start-up time for each engine may be identified based on the determination as to when the next burst will be available for processing at each respective engine. Power may then be applied to selected hardware engines according to the identified start-up time, while power remains withheld to others with a later start-up time”; [0115]: “The monitoring unit 2120 may, therefore, be configured to monitor processing of the stream of data through the hardware engines. The monitoring unit 2120 may also identify when processing for a burst of data (in this example, a time sliced burst of a received DVB-H transmission) within the stream of data is complete at the first set of hardware engine(s) 2110. This identification may be made up of the receipt or generation of an interrupt signal identifying completion of the burst processing. The control unit 2125 may withhold power to the first set of hardware engine(s) 2110 in response to the identification, while allowing power to the second set to continue processing of the second set of hardware engines 2115. The control unit 2125 may be configured to withhold power by withholding a clock signal or by powering off a selected one of the hardware engines 2110, 2115”; [0118]: “After processing by the second set of hardware engine(s) 2115, the data may be forwarded 2127 to another component or off of the device”; [0079]: control unit can control each hardware engine individually.)

Duvvuru did not explicitly disclose:
wherein the first processor comprising a first operating frequency controller; wherein the second processor comprising a second operating frequency controller; 

However, Ananthakrishnan teaches:
wherein the first processor comprising a first operating frequency controller; wherein the second processor comprising a second operating frequency controller; (Ananthakrishnan figure 1 and [0017]: “In addition, each core may be associated with an integrated voltage regulator (IVR) 125.sub.a-125.sub.n which receives the primary regulated voltage and generates an operating voltage to be provided to one or more agents of the processor associated with the IVR. Accordingly, an IVR implementation may be provided to allow for fine-grained control of voltage and thus power and performance of each individual core. As such, each core can operate at an independent voltage and frequency, enabling great flexibility and affording wide opportunities for balancing power consumption with performance”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Ananthakrishnan into that of Duvvuru in order to have the first processor comprising a first operating frequency controller and the second processor comprising a second operating frequency 

As per claim 3, Duvvuru and Ananthakrishnan further teach:
The method of claim 1, wherein monitoring the condition indicative of first processor workload comprises monitoring incoming data traffic to the first processor system. (Duvvuru [0063]: “The device 105 may receive a wireless signal including a number of time-multiplexed bursts of data (e.g., a video broadcast signal) from the base station 110”.) 

As per claim 6, Duvvuru and Ananthakrishnan further teach:
The method of claim 3, wherein monitoring the incoming data traffic comprises monitoring, by a modem processor system, incoming wireless communication traffic. (Duvvuru [0060].)

As per claim 7, Duvvuru and Ananthakrishnan further teach:
The method of claim 6, wherein providing the first processor output data to the second processor system comprises providing a processed subframe, and wherein the incoming data traffic comprises a subframe of message traffic. (Duvvuru [0158]) 


As per claim 11, it is the system variant of claim 3 and is therefore rejected under the same rationale.
As per claim 14, it is the system variant of claim 6 and is therefore rejected under the same rationale.
As per claim 15, it is the system variant of claim 7 and is therefore rejected under the same rationale.
As per claim 17, it claims substantially similar limitation as claim 9 and is therefore rejected under the same rationale.
As per claim 19, it claims substantially similar limitation as claim 11 and is therefore rejected under the same rationale.
As per claim 22, it claims substantially similar limitation as claim 14 and is therefore rejected under the same rationale.
As per claim 23, it claims substantially similar limitation as claim 15 and is therefore rejected under the same rationale.
As per claim 25, it claims substantially similar limitation as claim 9 and is therefore rejected under the same rationale.
As per claim 28, it claims substantially similar limitation as claim 15 and is therefore rejected under the same rationale.

Claims 2, 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duvvuru and Ananthakrishnan, in view of Park et al (US 20150134995, hereinafter JLPark).

As per claim 2, Duvvuru and Ananthakrishnan did not teach:
The method of claim 1, wherein monitoring the condition indicative of first processor workload comprises monitoring a temperature in the first processor system.
However, JLPark teaches:
The method of claim 1, wherein monitoring the condition indicative of first processor workload comprises monitoring a temperature in the first processor system. (JLPark [0049])
 It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of JLPark into that of Duvvuru and Ananthakrishnan in order to monitor the condition indicative of first processor workload comprises monitoring a temperature in the first processor system. Duvvuru [0110] teaches monitoring processing element for completion of burst data, and one of ordinary skill in the art can easily recognize that monitoring temperature of core is a commonly known methods to monitor a core, and thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 10, it is the system variant of claim 2 and is therefore rejected under the same rationale.
As per claim 18, it claims substantially similar limitation as claim 10 and is therefore rejected under the same rationale.

Claims 4, 5, 12, 13, 20, 21, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duvvuru and Ananthakrishnan, in view of Park et al (US 20180129243, hereinafter Park).

As per claim 4, Duvvuru and Ananthakrishnan did not teach:
The method of claim 3, wherein: providing the indication comprises determining an amount of time elapsed between the incoming data traffic being received by the first processor system and the first processor output data being provided to the second processor system; and adjusting the second processor clock frequency comprises adjusting the second processor clock frequency in response to the amount of time elapsed.
However, Park teaches:
The method of claim 3, wherein: providing the indication comprises determining an amount of time elapsed between the incoming data traffic being received by the first processor system and the first processor output data being provided to the second processor system; and adjusting the second processor clock frequency comprises adjusting the second processor clock frequency in response to the amount of time elapsed. (Park [0046])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Park into that of Duvvuru and Ananthakrishnan in order to provide the indication comprises determining an amount of time elapsed between the incoming data traffic being received by the first processor system and the first processor output data being provided to the second processor system; and adjusting the second processor operating frequency comprises adjusting the second processor operating frequency in response to the amount of time elapsed. Park has shown that the claimed limitation are merely commonly known steps in determining processor frequency, and thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 5, Duvvuru, Ananthakrishnan and Park further teach:
The method of claim 4, wherein providing the indication comprises: determining a difference between the amount of time elapsed and a fixed amount of time; and adjusting, by the operating frequency controller, the second processor operating frequency in response to the difference. (Park [0046])

As per claim 12, it is the system variant of claim 4 and is therefore rejected under the same rationale.
As per claim 13, it is the system variant of claim 5 and is therefore rejected under the same rationale.
As per claim 20, it claims substantially similar limitation as claim 12 and is therefore rejected under the same rationale.
As per claim 21, it claims substantially similar limitation as claim 13 and is therefore rejected under the same rationale.
As per claim 26, it claims substantially similar limitation as claim 12 and is therefore rejected under the same rationale.
As per claim 27, it claims substantially similar limitation as claim 13 and is therefore rejected under the same rationale.

Claims 8, 16, 24 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duvvuru and Ananthakrishnan, in view of Schluessler et al (US 20130159741, hereinafter Schluessler).

As per claim 8, Duvvuru and Ananthakrishnan did not explicitly teach:
The method of claim 3, wherein: providing the indication comprises determining an amount of time elapsed between the incoming data traffic being received by the first processor system and the first processor output data being provided to the second processor system; and adjusting the second processor operating frequency comprises adjusting the second processor operating frequency in response to the amount of time elapsed.
However, Schluessler teaches:
The method of claim 6, wherein the first processor system and the second processor system are included in a vehicle. (Schluessler [0003])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Schluessler into that of Duvvuru and Ananthakrishnan in order to have the first processor system and the second processor system are included in a vehicle. Applicant have merely claimed a common design choice and is therefore rejected under 35 USC 103.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duvvuru and Ananthakrishnan, in view of Yang et al (US 20210295705, hereinafter Yang).

As per claim 30, Duvvuru and Ananthakrishnan did not teach:
The system of claim 25, wherein the control logic is further configured to provide the indication based on an estimate of density of vehicles within a geographic area..
However, Yang teaches:
The system of claim 25, wherein the control logic is further configured to provide the indication based on an estimate of density of vehicles within a geographic area. (Yang [0020])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Yang into that of Duvvuru and Ananthakrishnan in order provide the indication based on an estimate of density of vehicles within a geographic area. Yang [0020] teaches high vehicle density may trigger optimization process, thus Applicant have merely claimed a common design choice and is therefore rejected under 35 USC 103.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196